MARTIN, Judge.
The defendant assigns as error the court’s denial of his motion for judgment as of nonsuit. Upon such a motion the trial judge is required to
“ . . . take the evidence for the State as true, to give to the State the benefit of every reasonable inference to be drawn therefrom and to resolve in the favor of the State all conflicts, if any, therein.” (Citations omitted.) State v. Edwards, 286 N.C. 140, 145, 209 S.E. 2d 789, 792 (1974).
The State’s evidence, taken in this light, tends to show the following: On 2 October 1976, the defendant appeared at the residence of Connie McQueen in the early morning hours. He knocked on the door of her residence claiming that his car had overheated and that he needed water. After being given water, he displayed a .22 caliber sawed-off rifle and forced his way into the house. He then took Connie McQueen by force and against her will to a secluded spot on a farm road near Marietta, North Carolina. After several futile attempts to get away, Miss McQueen was forced to remove her clothing and, at gunpoint, the defendant had intercourse with her. A medical examination *705revealed that Miss McQueen had had intercourse on the day in question and that she was a virgin. The defendant was later picked up by the police and after being given his constitutional rights, gave a written statement admitting the offenses. This evidence, taken as true, supports a conclusion that the denial of defendant’s motion for nonsuit was proper.
We have reviewed defendant’s remaining assignments of error and find them to be without merit.
Defendant received a fair trial free from prejudicial error.
No error.
Judges Parker and Arnold concur.